Citation Nr: 1745766	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  13-23 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert Brown, Jr., Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

P. M. Johnson, Counsel


INTRODUCTION

The Veteran had active service from June 1968 to June 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  Jurisdiction of the Veteran's claim has since been transferred to the RO in Muskogee, Oklahoma.

The Veteran testified before the Board at a March 2014 hearing conducted via video conference.  A transcript of the hearing is of record.

The Board remanded this matter for further development in June 2015 and September 2016.  Review of the completed development related to the Board's prior remands reveals that, at the very least, substantial compliance with the remand directives was obtained.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Board notes that the issues of entitlement to service connection for bilateral hearing loss and tinnitus were previously on appeal.  Subsequent to the September 2016 remand, service connection for bilateral hearing loss was granted with an evaluation of 10 percent, effective April 30, 2010; and service connection for tinnitus was granted with an evaluation of 10 percent, effective April 30, 2010.  Because the Veteran was awarded service connection for these disabilities, the issues of entitlement to service connection for bilateral hearing loss and tinnitus are no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).


FINDINGS OF FACT

1. The Veteran is service-connected for the following disabilities: posttraumatic stress disorder, rated 50 percent disabling from June 8, 2012; bilateral hearing loss, rated 10 percent disabling from April 30, 2010; and tinnitus, rated 10 percent disabling from April 30, 2010.

2. The Veteran has not met the schedular criteria for a TDIU throughout the period on appeal. 

3. The Veteran's service-connected disabilities do not cause functional impairment that result in an inability to obtain or maintain substantially gainful employment so as to warrant referral for consideration of a TDIU on an extraschedular basis.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a); 4.16(b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a) (2016).  
The notice requirements of the VCAA require VA to notify the claimant of what evidence is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and the evidence that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  Here, the August 2013 Statement of the Case informed the Veteran of the criteria that needs to be met to warrant the assignment of a TDIU on a schedular and extra-schedular basis prior to adjudication by the Board.  

VA also has a duty to assist the claimant in the development of a claim. This duty includes assisting the Veteran with the development of facts pertinent to the appeal, including the procurement of service treatment records and pertinent post-service treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2016).  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include: the Veteran's service treatment records; VA medical records; private treatment records; lay statements, including statements from the Veteran and his wife; and VA examination reports that evaluated the Veteran's functional limitations due to his service-connected disabilities.  In February 2013, VA attempted to obtain records related to the Veteran's disability benefits from the Social Security Administration (SSA); however, SSA responded that such records had been destroyed and that further attempts to obtain them would be futile.  The Board is not aware of the existence of any additional identified evidence that was not obtained.  

The Veteran testified at a hearing in March 2014.  The hearing focused on the elements necessary to substantiate the Veteran's claim for entitlement to a TDIU, and, through his testimony, the Veteran demonstrated that he had actual knowledge that he needed to show the elements necessary to establish a claim for entitlement to a TDIU.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Further, the Veteran had ample opportunity to submit evidence and argument to substantiate his claims.  He has not asserted that VA failed to comply with 38 C.F.R. § 3.103 (c)(2), nor has he identified any prejudice in the conduct of the hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

In summation, the Board finds that all obtainable evidence identified by the Veteran relative to his claim for TDIU has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence that has not been obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A (a)(2); 38 C.F.R. § 3.159 (d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


Entitlement to a TDIU 

Where the schedular rating is less than total, a total disability rating may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).  For purposes of this provision, disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, will be considered one disability.

The Veteran is service-connected for bilateral hearing loss and tinnitus, each rated as 10 percent disabling from April 30, 2010.  He is also service-connected for posttraumatic stress disorder, rated 50 percent disabling from June 8, 2012.  Throughout the appeal period, the Veteran has had a combined rating less than 70 percent, and has not been rated 60 percent disabling due to one disability.  Thus, the threshold requirements for a TDIU rating on a schedular basis are not met and entitlement to a schedular TDIU is denied.  See 38 C.F.R. § 4.16 (a).

While the Veteran does not meet the criteria for a TDIU on a schedular basis, the Veteran has maintained that his conditions have resulted in his inability to secure or follow a substantially gainful occupation; therefore, a TDIU on an extraschedular basis must be considered.  Unfortunately, the evidence of record does not support that the Veteran was unable to secure or follow a substantially gainful occupation due to his service-connected disabilities and referral for extraschedular consideration of TDIU is not warranted.

The central inquiry for entitlement to TDIU is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to his or her level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran has asserted that he is unable to work, however, the evidence of record does not support that this is due to his service-connected disabilities.  Moreover, the Veteran has not even contended that his service-connected conditions alone are sufficient to cause his unemployablity.  Throughout the appeal period, the Veteran has cited his nonservice-connected hydrocephalus as the primary reason for his current inability to obtain and maintain substantial and gainful employment.  On the Veteran's application for compensation and pension in April 2010, the Veteran wrote that his hydrocephalus (shunt placed in brain), tinnitus, and his enlarged prostate were the disabilities that prevented him from working.  During his 2014 Board hearing, the Veteran stated that he stopped working in May 2000 because "they diagnosed me with not being able to drive straight, walk straight, and I had surgery in October 2000."  He stated that this was due to his hydrocephalus condition.  The Veteran also stated that he believed his PTSD contributed to his inability to go to work.

While the January 2013 VA examiner opined that the Veteran's PTSD caused him difficulty in establishing and maintaining effective work and social relationships and difficulty in adapting to stressful circumstances, including work or a work-like setting, the examiner opined that his PTSD would only cause moderate difficulty obtaining and maintaining employment.  The examiner further opined that his PTSD resulted in moderate functional impairment with difficulty with getting along with people, lack of motivation, and drive.  Even combining these limitations with the functional impairments reported by the Veteran and his VA examiner during his 2016 audiological examination (inability to hear while there is background noise, difficulty hearing and understanding conversations, constant ringing in both ears), the Board finds that the preponderance of the competent evidence fails to establish that the Veteran is unemployable due solely to his service-connected disabilities.

The Board notes the argument made by the Veteran's representative in a February 2017 letter that the VA applied a standard that was too high when it denied the claim for individual unemployablity.  The representative stated that VA rule-makers did not place the word "solely" in the regulation (38 C.F.R. 4.16(b)) and that the Veteran testified that his PTSD adds to his inability to work.  The representative indicated that the additional limitations caused by the Veteran's service-connected disabilities on his ability to work warranted entitlement to a TDIU under 38 C.F.R. 4.16(b).  As mentioned above, however, the central inquiry for entitlement to TDIU is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad, 5 Vet. App. at 529 (1993) (emphasis added).  While the Veteran may have other disabling conditions that are not service-connected, a TDIU is not warranted unless the service-connected conditions by themselves cause impairment that is sufficient to produce unemployability.  As none of the evidence of record, including the Veteran's own statements, supports that he is unable to work due to his service-connected disabilities alone (PTSD, bilateral hearing loss, and tinnitus), the Board finds that referral for consideration of TDIU on an extraschedular basis is not warranted, and the appeal in this matter must be denied.  See 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16.


ORDER

Entitlement to a TDIU is denied.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


